718 N.W.2d 920 (2006)
Derrick Ramon DUKES, petitioner, Appellant,
v.
STATE of Minnesota, Respondent.
No. A05-2264.
Supreme Court of Minnesota.
August 3, 2006.
*921 Frederick J. Goetz, Goetz & Eckland PA, Minneapolis, MN, for Appellant.
Michael Hatch, Attorney General, Susan Gaertner, Ramsey County Attorney, Mark Nathan Lystig, Asst. Ramsey County Attorney, St. Paul, MN, for Respondent.
Considered and decided by the court en banc without oral argument.

OPINION
MEYER, Justice.
Derrick Ramon Dukes appeals the denial of his second petition for postconviction relief. The petition alleged Crawford error entitling Dukes to a new trial. We affirm the district court.
Following a jury trial, Dukes was convicted of first-degree felony murder, attempted first-degree felony murder, and attempted aggravated robbery. State v. Dukes, 544 N.W.2d 13, 15 (Minn.1996) (Dukes I). The district court sentenced Dukes to consecutive terms of life and 180 months' imprisonment. Id. Our opinion issued in response to Dukes' direct appeal provides a full statement of the facts in this case. See id. at 15-18. Dukes appealed his convictions and sentences, raising five issues. Id. at 15. One of these issues was whether the admission at trial of a transcript of a codefendant's statements made at the codefendant's guilty plea hearing violated Dukes' constitutional right to confrontation. Id. at 19. Citing Ohio v. Roberts, 448 U.S. 56, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980), we held the admission of the transcript did not violate Dukes' Sixth Amendment rights and affirmed Dukes' convictions and sentences. Dukes I, 544 N.W.2d at 15, 19.
Dukes' first petition for postconviction relief raised six issues; the postconviction court denied the petition after holding an evidentiary hearing. See Dukes v. State, 621 N.W.2d 246, 250-51 (Minn.2001) (Dukes II). On appeal, we affirmed the denial of relief on four of the claims, but remanded the remaining two claims to the postconviction court for additional findings. Id. at 249-50. On remand, the postconviction court again denied Dukes' petition, and we affirmed on appeal. Dukes v. State, 660 N.W.2d 804, 807 (Minn.2003) (Dukes III). After the Supreme Court's decision in Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004), Dukes filed a second petition for postconviction relief alleging he was entitled to relief under Crawford based on the admission at trial of the transcript of his codefendant's statements. The postconviction court denied relief, and this appeal followed.
"Review of a postconviction proceeding is limited to determining `whether there is sufficient evidence to sustain the postconviction court's findings, and a postconviction court's decision will not be disturbed absent an abuse of discretion.'" Zenanko v. State, 688 N.W.2d 861, 864 (Minn.2004) (quoting Sanders v. State, 628 N.W.2d 597, 600 (Minn.2001)). When making this determination, we are not limited to the reasoning of the postconviction court, and we can affirm the denial of *922 postconviction relief on grounds other than those on which the postconviction court relied. See Hummel v. State, 617 N.W.2d 561, 563 (Minn.2000); see also Black v. State, 560 N.W.2d 83, 85 (Minn.1997).
Whether Dukes is entitled to have the rule in Crawford retroactively applied to his case is governed by the framework of Teague v. Lane, 489 U.S. 288, 109 S. Ct. 1060, 103 L. Ed. 2d 334 (1989). See State v. Houston, 702 N.W.2d 268, 270 (Minn.2005). Under Teague, a new rule of federal constitutional criminal procedure is usually not retroactively applicable to a defendant's case once the defendant's case has become final. 489 U.S. at 310, 109 S. Ct. 1060 (plurality opinion). An exception to Teague's rule, which is "known as the `watershed rule' exception, applies when the new rule `requires the observance of those procedures that * * * are implicit in the concept of ordered liberty' or `alter our understanding of the bedrock procedural elements that must be found to vitiate the fairness of any particular conviction.'" Houston, 702 N.W.2d at 270-71 (omission in original) (quoting Teague, 489 U.S. at 311, 109 S. Ct. 1060).
As Dukes concedes, his case was final at the time Crawford was announced.[1] Dukes argues that Crawford applies retroactively to his case because: (1) Crawford did not announce a "new" rule and, alternatively, (2) that Crawford established a "watershed rule" of criminal procedure and therefore is fully retroactive under an exception to Teague's general rule. The state urges us to adopt the reasoning of federal circuit courts that have held, pursuant to Teague, that Crawford is not retroactively applicable to cases final at the time Crawford was decided.
We have already decided in Danforth v. State, 718 N.W.2d 451, 2006 WL 2075145 (Minn.2006), that Crawford announced a new rule, the rule is not a "watershed rule" of federal constitutional criminal procedure and, consequently, the rule is not retroactive to cases that were final at the time of the Crawford decision. Because Dukes' case was final at the time of the Crawford decision, he is not entitled to retroactive application of Crawford to his case and the postconviction court did not abuse its discretion in denying Dukes' petition for relief.
Affirmed.
NOTES
[1]  "A case is final when a `judgment of conviction has been rendered, the availability of appeal exhausted, and the time for a petition for certiorari [has] elapsed or a petition for certiorari [has been filed and] finally denied.'" O'Meara v. State, 679 N.W.2d 334, 339 (Minn.2004) (alterations in original) (quoting Griffith v. Kentucky, 479 U.S. 314, 321 n. 6, 107 S. Ct. 708, 93 L. Ed. 2d 649 (1987)).